Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-5, 7, and 8 is not disclosed or taught by the prior art with a pivot opening defined within the comer section; an opening formed through the tongue section, the opening located along a midline of a transverse axis of the tongue section: and an array of marking openings formed through the blade section, the array of marking openings being located a first distance from the pivot opening, the array of marking openings comprises at least two openings spaced from each other by a second distance, wherein the first distance is greater than the second distance along with the remaining limitations of the claims.
The device as claimed in claims 9-18 is not disclosed or taught by the prior art with a pivot opening defined within the comer section; and two or more marking openings formed in the blade, the marking openings comprising a distance between a center of a first marking opening and a center of a last marking opening is less than a length of the solid region of the blade along the longitudinal axis an opening formed through the tongue, the opening located along a midline of the transverse axis of the tongue along with the remaining limitations of the claims.
The method as claimed in claims 19 and 20 is not disclosed or taught by the prior art including the steps of wherein the marking opening is located a first distance extending in a first direction from the pivot, wherein the first distance is equal to a second distance extending from the pivot to an outer edge of the framing square in a second direction, the second direction perpendicular to the first direction: and rotating the framing square and marking utensil about the pivot, such that an arc-shaped mark is formed by the marking utensil on the surface of the workpiece, wherein a radius of the arc-shaped mark corresponds to the first distance: and using the framing square to view an intersection of the arc-shaped mark generated at a 90° radius along with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855